Citation Nr: 1609527	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  08-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lagophthalmos of the left eye.

2.  Entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye.

3.  Entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for lagophthalmos of the left eye.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lagophthalmos of the right eye.

5.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004.

6.  Entitlement to an initial evaluation in excess of 10 percent for ectropion of the left eye.

7.  Entitlement to a combined disability evaluation in excess of 50 percent as a result of the grant of service connection for ectropion of the left eye.

8.  Entitlement to a higher level of special monthly compensation for anatomical loss of the left eye under 38 U.S.C.A. § 1114(k).

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carl B. Bedell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2001, July 2005, July 2007, September 2010, November 2011, March 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2010, the Veteran testified at a Board Central Office hearing before a Veterans Law Judge as to the claims for entitlement to an initial increased evaluation for lagophthalmos of the left eye; entitlement to an effective date earlier than July 11, 2006, for the grant of service connection for lagophthalmos of the left eye; and entitlement to service connection for lagophthalmos of the right eye.  A transcript of that hearing is of record.  

In a July 2010 decision, the Board remanded the claims for entitlement to an initial increased evaluation for lagophthalmos of the left eye; entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye; and entitlement to TDIU for further evidentiary development.  The matter is back before the Board.  

The Board notes that the Veterans Law Judge who conducted the April 2010 hearing has since retired and is no longer employed by the Board.  As such, the Veteran was notified in an October 2015 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  That same month, the Veteran indicated that he desired a Board Central Office hearing.  Moreover, with respect to the remaining claims on appeal, the Board notes that the Veteran also requested a Board Central Office hearing on VA Form 9s dated in February 2012, May 2012, and October 2013.  The requested Central Office hearing for all claims on appeal was scheduled for January 2016.  However, that same month, the Veteran's representative indicated that the Veteran wished to cancel his Board hearing.  As such, the Board may proceed on the appeal.

In the September 2010 rating decision, the RO implemented the July 2010 Board decision granting an effective date of April 20, 2006, for the grant of service connection for  lagophthalmos of the left eye.  In a submission dated that same month, the Veteran expressed his dissatisfaction with the RO's September 2010 rating decision that implemented the effective date of April 20, 2006, for the grant of service connection for lagophthalmos of the left eye.  The RO interpreted the Veteran's September 2010 submission as a notice of disagreement with the September 2010 rating decision.

As will be discussed in more detail below, with respect to the issue of entitlement to service connection for lagophthalmos of the right eye, this claim was dismissed as withdrawn in a final July 2010 Board decision.  The Board determined that the Veteran was instead seeking entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004, and referred this issue to the RO for further development.  The Veteran did not appeal the July 2010 dismissal, and it became final.  However, the RO interpreted the Veteran's statements made during his May 2011 Decision Review Officer hearing as a claim for service connection for lagophthalmos of the right eye as secondary to the service-connected left eye.  As this claim had already been dismissed in the final July 2010 Board decision, even though the RO did not treat this as a claim to reopen, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for lagophthalmos of the right eye.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a rating decision dated in November 2011, the RO granted entitlement to service connection for ectropion of the left eye and assigned a 10 percent evaluation, effective June 12, 2007.  In December 2011, the Veteran disagreed with the fact that this grant of service connection did not increase his currently assigned 50 percent combined disability evaluation.  In essense, he argued that the grant of a separate 10 percent evaluation for the ectropion of the left eye should have increased his combined disability evaluation to 60 percent.  Although the Veteran's statements have not appeared to indicate disagreement with the actual 10 percent evaluation assigned for the service-connected ectropion of the left eye, as the RO has treated this as an issue on appeal, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

With respect to the TDIU claim, as noted in the prior Board decision, in July 2005 the Veteran filed a notice of disagreement with the July 2005 rating decision that denied entitlement to a TDIU.  A statement of the case was issued in October 2005 and the Veteran's substantive appeal was received in December 2005.  Although the Veteran submitted a statement in December 2006 which indicated his wish to withdraw his appeal for another unrelated issue, the statement also indicated that he wished to keep his TDIU claim open.  Therefore, this claim has been on appeal for the entire appeal period and is currently before the Board.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a VA Form 21-22a dated in August 2014, appointing Carl B. Bedell as the Veteran's representative; VA treatment records dated from May 2011 to January 2015; a waiver dated in February 2015; argument in support of the claims dated in September 2015; a Central Office hearing notification letter dated in December 2015; and a submission from the Veteran's representative canceling his scheduled Central Office hearing dated in January 2016.

The issue of entitlement to service connection for decreased vision in the right eye, as secondary to the service-connected enucleation of the left eye, has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for lagophthalmos of the right eye, and the issues of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeals for entitlement to an initial evaluation in excess of 10 percent for lagophthalmos of the left eye and entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye, is requested.

2.  In a July 2010 decision, the Board granted an effective date of April 20, 2006, for the grant of service connection for lagophthalmos of the left eye; the Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court).  The current appeal fails to allege specific error of fact or law for the Board to decide.

3.  A July 2010 Board decision dismissed the claim of entitlement to service connection for lagophthalmos of the right eye based on the determination that the Veteran withdrew his appeal of this issue at his April 2010 Travel Board hearing.  The Veteran did not appeal the July 2010 Board decision.

4.  The additional evidence presented since the July 2010 Board decision relates to an unestablished fact necessary to substantiate the claim.

5.  For the entire appeal period, the Veteran's service-connected ectropion of the left eye has not been manifested by bilateral ectropion; he is already receiving a separate 40 percent disability rating for loss of vision due to his service-connected enucleation of the left eye.

6.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating was 50 percent, effective from April 20, 2006.

7.  For the entire period on appeal, the Veteran has not been shown to have service-connected disabilities manifested by anatomical loss of both eyes or blindness in both eyes, with visual acuity of 5/200 or less, or resulting in being permanently bedridden or so helpless as to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to an initial evaluation in excess of 10 percent for lagophthalmos of the left eye and entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  The claim of entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for lagophthalmos of the left eye, is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

3.  The July 2010 Board decision, which dismissed the claim of entitlement to service connection for lagophthalmos of the right eye, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  The additional evidence presented since the July 2010 Board decision is new and material, and the claim of service connection for lagophthalmos of the right eye is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for an initial rating in excess of 10 percent for ectropion of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.84a, 4.79, Diagnostic Code (DC) 6020 (2008, 2015).

6.  Entitlement to a combined rating in excess of 50 percent from April 20, 2006, is not warranted as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.25 (2015).

7.  There is no legal basis for award of an increased amount of special monthly compensation for the loss of use of a creative organ (anatomical loss of the left eye).  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a May 2011 submission, has withdrawn the appeals of entitlement to an initial evaluation in excess of 10 percent for lagophthalmos of the left eye and entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.

With respect to the claim of entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for lagophthalmos of the left eye, the Board notes that this matter was previously considered and denied by the Board in a July 2010 decision. 

As a matter of history, the record shows that the Veteran originally appealed a July 2007 rating decision that granted entitlement to service connection for lagophthalmos of the left eye and assigned a 10 percent evaluation, effective July 11, 2006.  In August 2007, the Veteran initiated an appeal as to the effective date assigned; the Veteran argued that September 10, 2004, was the proper effective date.  

The Veteran perfected his appeal, and in a July 2010 decision, the Board considered the Veteran's claim for an earlier effective date for the grant of service connection for lagophthalmos of the left eye, and awarded an effective date of April 20, 2006, and not earlier.  A September 2010 rating decision implemented the Board's July 2010 award of an effective date of April 20, 2006, for the grant of service connection for lagophthalmos of the left eye.  Notably, the September 2010 rating decision was merely an administrative action and not an appealable decision, as the RO did not have any discretion in awarding the effective date already assigned by the Board.  Thus, the appropriate decision that the Veteran should have appealed was the July 2010 Board decision that determined the assigned earlier effective date of April 20, 2006.  See DiCarlo v. Nicholson, 20 Vet.App. 52, 55-56 (2006) (under res judicata there can only be one valid decision on any adjudicated issue or claim and that decision is the only appropriate target for any future collateral attack on that issue or claim).

A review of the record does not reflect that the Veteran filed a notice of disagreement with the Court of Appeals of Veterans Claims (Court) within 120 days of the decision, nor has he filed a Motion for Reconsideration, Motion to Vacate or Motion for Revision of the Board's July 2010 decision at any point.  The July 2010 Board decision is final.  See 38 C.F.R. §§ 20.1001, 20.1100, 20.1404 (2015).  As the matter has already been addressed in a final Board decision, there remains no error or fact of law for the Board to determine in this appeal and the claim must be dismissed. 

In addition, the Board does not construe the Veteran's assertions as a motion for revision of the July 2010 Board decision.  Motions for revision of a Board decision based on clear and unmistakable error have specific content and filing requirements.  38 C.F.R. § 20.1404.  Those requirements include identifying the date of the Board decision to which the motion relates.  38 C.F.R. § 20.1404(a).  The motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Id.  Motions that do not comply with these specific content and filing requirements shall be dismissed without prejudice for refiling.  38 C.F.R. § 20.1404(a),(b). 

Accordingly, the Veteran's claim for entitlement to an effective date prior to April 20, 2006, for the grant of service connection for lagophthalmos of the left eye, is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for lagophthalmos of the right eye, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an initial increased rating for ectropion of the left eye, the RO provided pre-adjudication VCAA notice by letters dated in February 2008 and September 2009.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

In addition, the Board finds that notice requirements are not applicable to the Veteran's claim of entitlement to an increased overall combined evaluation because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Further, the resolution of the claim seeking a higher rate of special monthly compensation is wholly dependent on interpretation of the applicable laws and regulations; therefore, the VCAA is inapplicable.  See id.; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (interpreting that VCAA requirements are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As will be discussed below, the Veteran's special monthly compensation claim is being denied as a matter of law because only one award at the "k" rate can be awarded and there is no higher amount available; therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the special monthly compensation issue on appeal.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and identified private treatment records, Social Security Administration (SSA) medical records, and lay statements have been associated with the record.  

Additionally, during the appeal period, with respect to the Veteran's claim for an initial increased rating for ectropion of the left eye, the Veteran was afforded a VA eye examination in April 2011.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate for rating purposes.  Specifically, the examination report contains sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Claim to Reopen 

By way of background, the Board notes that the RO denied the claim for entitlement to service connection for lagophthalmos of the right eye in a July 2007 rating decision based on the determination that there was no evidence to show this condition was incurred in or caused by the Veteran's service.  The Veteran perfected an appeal of this decision.  However, in a July 2010 decision, the Board dismissed the claim of entitlement to service connection for lagophthalmos of the right eye.  The Board determined that the Veteran withdrew his appeal of this issue at his April 2010 Travel Board hearing.  The Board determined that the Veteran was actually seeking entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004, and referred this issue to the RO for further development.  The Veteran did not appeal the July 2010 decision, and it became final.  However, the RO interpreted the Veteran's statements made during his May 2011 Decision Review Officer hearing as a claim for service connection for lagophthalmos of the right eye as secondary to the service-connected left eye.  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously dismissed as withdrawn, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating a claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

At the time of the Board's dismissal in July 2010, the evidence consisted of  the Veteran's service treatment records; a VA eye examinations dated in November 2011; SSA records; VA treatment records dated from July 2003 to October 2006; private treatment records from Dr. K. A.; a medical statement from Dr. K. A. dated in May 2007; medical statements from Dr. C. O. dated in April 2006, May 2007, October 2007, and March 2008; a medical statement from Dr. A. R. J. dated in September 2005; a medical statement from Dr. C. M. dated in November 2001; and the Veteran's lay statements in support of his claim with references to articles from Duke Medical Center.  

In December 2006, the Veteran filed a claim for service connection for bilateral lagophthalmos.  In essence, he contended that this disability occurred as a result of a VA operation in September 2004.  He has argued that although the operation was on the left eyelid, it caused lagophthalmos in both eyes, as the eyelids work in unison.  The Veteran cited to medical literature from the Duke Medical Center to support his claim.  

The Veteran's service treatment records did not show any complaints of, treatment for, or a diagnosis regarding lagophthalmos of the right eye.  A VA treatment record dated in July 2003 noted bilateral lagophthalmos.  In September 2004, the Veteran underwent levator dehiscence repair with fat excision and ectropion repair of his left eyelid.  In a VA treatment record dated in October 2006, the Veteran reported bilateral lagophthalmos due to the levator dehiscence repair in September 2004.  The medical statements submitted by Dr. C. O. noted bilateral lagophthalmos.  The November 2006 VA examination noted only lagophthalmos of the left eye.  The examiner noted that the Veteran's right eye was normal and healthy.  The examiner noted that the Veteran had a history of very mild diabetic retinopathy in his right eye with a cataract due to aging that now appeared to be affecting his vision.  The examiner noted that neither of these conditions were related to the trauma and subsequent complications experienced in the left eye.  In May 2007, Dr. K. A. diagnosed bilateral lagophthalmos.  In a VA treatment record dated in April 2008, the Veteran complained that his ptosis repair was "overdone," causing a lagophthalmos in that eye.  In his April 2010, Board hearing testimony, the Veteran clarified that he was seeking service connection for the right eye based on a theory of entitlement to compensation benefits under 38 U.S.C.A. § 1151 due to the levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004.

The Veteran's claim for entitlement to service connection for lagophthalmos of the right eye was originally denied by the RO based on the determination that the evidence of record did not show that the disability was incurred in or caused by military service, nor did it show that this condition was secondary to any service-connected conditions, to include the service-connected left eye disability.  In July 2010, the Board dismissed the claim of entitlement to service connection for lagophthalmos of the right eye.  The Board determined that the Veteran withdrew his appeal of this issue at his April 2010 Travel Board hearing.  The Board determined that the Veteran was actually seeking entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004, and referred this issue to the RO for further development.  The Veteran did not appeal the July 2010 decision, and it became final.  

The additional evidence presented since the Board's dismissal in July 2010 includes a May 2012 VA medical opinion as to the etiology of the currently diagnosed lagophthalmos of the right eye.  The examiner addressed the relationship between the Veteran's lagophthalmos of the right eye and his service-connected left eye disability and September 2004 ptsosis repair.  Thus, because a nexus opinion has been offered which addressed the Veteran's contentions in more detail, the Board concludes that this newly received evidence is not cumulative of the record at the time of the July 2010 Board decision with respect to the issue of service connection for lagophthalmos of the right eye, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the evidence received since the July 2010 Board decision constitutes new and material evidence, and the claim must be reopened.  38 C.F.R. § 3.156.  

IV.  Ectropion of the Left Eye

As noted in the introduction, in a rating decision dated in November 2011, the RO granted entitlement to service connection for ectropion of the left eye and assigned a 10 percent evaluation, effective June 12, 2007.  In December 2011, the Veteran disagreed with the fact that this grant of service connection did not increase his currently assigned 50 percent combined disability evaluation.  In essense, he argued that the grant of a separate 10 percent evaluation for the ectropion of the left eye should have increased his combined disability evaluation to 60 percent.  Although the Veteran's statements have not seemed to indicate disagreement with the actual 10 percent evaluation assigned for the service-connected ectropion of the left eye, as the RO has treated this as an issue on appeal, the Board will also address this issue.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the Veteran's claim and appeal, the rating criteria for 
evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2013)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for service connection was received in June 2007.  Therefore, the Board may only consider the Veteran's service-connected ectropion of the left eye under the rating criteria in effect prior to December 2008.  Notably, the rating criteria for ectropion (Diagnostic Code 6020) did not substantively change with the December 2008 revisions.

The Veteran's ectropion of the left eye is currently rated at 10 percent under Diagnostic Code 6020, which provides the rating criteria for ectropion.  Under the new and old criteria, Diagnostic Code 6020 provides a 10 percent disability rating for unilateral ectropion.  A maximum 20 percent disability rating is provided for bilateral ectropion.

In submissions dated in June and August 2007, the Veteran claimed entitlement to service connection for unilateral ectropion of the left eye.

VA treatment records revealed that the Veteran was noted with laxity of the left lower eyelid in August 2004, and he underwent ectropion repair on September 10, 2004.  On follow-up on September 27, 2004, the Veteran still had mild ectropion of the left lower eyelid, which had improved from the preoperative state.

In a medical statement dated in May 2007, Dr. K. A. diagnosed ectropion of the left eye.  In medical statements dated in March 2008, February 2010, and December 2012, Dr. C. O. noted ectropion of the left lower eyelid secondary to his anophthalmic situation.  In a medical statement dated in April 2010, Dr. S. R. discussed the Veteran's ectropion of the left lower eyelid.  She noted that this condition had made it difficult to in fitting his ocular prosthesis.  She also indicated that this condition would cause problems with tearing and irritation to the eye socket.  None of these physicians found ectropion of the right eye.

On VA examination in April 2011, a slit lamp examination of the left eye revealed mild ectropion; there was no ectropion of the right eye on examination.

Therefore, based on the evidence of record, the Board must find that an initial rating in excess of 10 percent for the Veteran's service-connected ectropion of the left eye is not warranted.  There is simply no evidence that the Veteran suffers from bilateral ectropion to warrant a 20 percent rating under Diagnostic Code 6020.  At the time of the most recent examination in April 2011, it was noted that the Veteran did not have any clinical signs of ectropion in the right eye.  Prior VA treatment records and private medical statements clearly showed that there was no ectropion of the right eye.  In the absence of ectropion of the right eye, the currently assigned 10 percent evaluation is the maximum schedular evaluation available for unilateral ectropion of the left eye.

Moreover, the Board observes that the Veteran is already in receipt of separate ratings for his other service-connected eye disabilities.  Namely, he is in receipt of a 40 percent rating for enucleation of the left eye (based on visual impairment) and a 10 percent rating for unilateral lagophthalmos of the left eye.  As such, a higher rating based on decreased visual acuity is not for consideration here.

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for an initial rating in excess of 10 percent rating for the Veteran's ectropion of the left eye have been met.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Finally, as noted above, it does not appear that the Veteran actually intended to file an increased rating claim for this disability; rather, he disputed the fact that his combined disability evaluation did not increase as a result of the grant of service connection for this disabiltiy.  

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describes the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his unilateral ectropion of the left eye.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as will be discussed in more detail below, the Board is remanding the issue of TDIU for further development.  As such, that issue is not for consideration here.

V.  Combined Disability Evaluation

As noted above, in a rating decision dated in November 2011, the RO granted entitlement to service connection for ectropion of the left eye and assigned a 10 percent evaluation, effective June 12, 2007.  However, his combined disability evaluation remained at 50 percent.  In December 2011, the Veteran disagreed with the fact that this grant of service connection did not increase his currently assigned 50 percent combined disability evaluation.  In essense, he argued that the grant of a separate 10 percent evaluation for the ectropion of the left eye should have increased his combined disability evaluation to 60 percent.  

The Veteran is in receipt of service-connection for enucleation of the left eye, evaluated as 40 percent disabling from February 27, 1997; lagophthalmos of the left eye, evaluated as 10 percent disabling from April 20, 2006; and ectropion of the left eye, evaluated as 10 percent disabling from June 12, 2007.  His currently assigned combined disability evaluation is 50 percent, effective from April 20, 2006.

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25. 

To calculate the combined evaluation for the Veteran's service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate. 

The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards. 38 C.F.R. § 4.25. 

After carefully reviewing the record, the Board finds that the calculation of the combined rating in the November 2011 rating decision is correct.  Specifically, following the directions set forth in 38 C.F.R. § 4.25, the 40 percent assigned for enucleation of the left eye is combined with the 10 percent assigned for lagophthalmos of the left eye, resulting in 46 percent.  The 46 percent is combined with the 10 percent assigned for ectropion of the left eye, resulting in a 51 percent rating.  Thus, the 51 percent rating is converted to the nearest degree divisible by 10, which is 50 percent.  Therefore, the November 2011 rating decision reflects that the RO properly calculated the Veteran's combined rating, which is 50 percent, effective from April 20, 2006. 

The claim for a higher combined rating must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VI.  Increased Special Monthly Compensation

The Veteran is seeking increased special monthly compensation for his service-connected left eye disability (anatomical loss of left eye).  Specifically, he argued that it costs him approximately $130.00 per month for supplies to lubricate and clean his prosthesis.

Special monthly compensation is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  Special monthly compensation under subsections (k) and (r) are rates that are paid in addition to any other special monthly compensation rates, with certain monetary limits.  Special monthly compensation under subsection (k) is for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Subsection (l) provides for special monthly compensation based on the need for aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Subsection (o) is the highest rate of special monthly compensation permitted.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).  Subsection (p) provides for special monthly compensation rates in between the different subsections, i.e., "intermediate" rates.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  Subsection (s) authorizes special monthly compensation for housebound status.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection (r) authorizes a special aid and attendance rate.  38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).

The Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for anatomical loss of the left eye, from February 27, 1997.  Special monthly compensation provided by 38 U.S.C.A. § 1114(k) is payable at a specified rate if a veteran, as a result of service-connected disability, has suffered anatomical loss or loss of use of one hand, one foot, both buttocks, or one or more creative organs; anatomical loss, loss of use, or blindness of one eye having only light perception; deafness of both ears, having absence of air and bone conduction; complete organic aphonia with constant inability to communicate by speech; or, in the case of a female veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination or following receipt of radiation treatment of breast tissue.  See also 38 C.F.R. § 3.500(a). 

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is an inability to recognize test letters at one foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at three feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet is considered of negligible utility.  38 C.F.R. § 3.500(a)(4).

The special monthly compensation provided by 38 U.S.C. § 1114(l), the next higher level of special monthly compensation, is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).

The Veteran has asserted that he is entitled to a higher level of special monthly compensation for his service-connected enucleation of the left eye.  See April 2011 statement.  The Veteran has been awarded special monthly compensation for anatomical loss of the left eye, from February 27, 1997, at the rate prescribed by 38 U.S.C.A. § 1114(k).  For the entire period on appeal, the Veteran has not been shown to have service-connected disabilities manifested by anatomical loss of both eyes or blindness in both eyes, with visual acuity of 5/200 or less, or resulting in the Veteran being permanently bedridden or so helpless as to be in need of regular aid and attendance. 

The Veteran's right eye is not service connected.  Further, the weight of the evidence of record does not reflect that the Veteran had right eye blindness with visual acuity of 5/200 or less.  See April 2011 VA examination reflecting right eye visual acuity of, at worst, 20/30.  Review of the record reflects that only the Veteran's left eye is involved and the weight of the evidence does not reflect involvement of other body parts.  

Additionally, review of the lay and medical evidence of record does not reflect that the service-connected left eye disabilities result in the Veteran being permanently bedridden or so helpless as to be in need of regular aid and attendance.  At a April 2011 VA examination, conducted in conjunction with the Veteran's claim for increased disability ratings for his left eye disability, the VA examiner noted that the Veteran can complete activities of daily living independently but uses a devise to put on his socks and shoes. The Veteran has not contended that his service-connected left eye disabilties cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

The governing legal authority does not provide for a higher rate of special monthly compensation for blindness of one eye having only light perception or anatomical loss of one eye.  Even if the Veteran's left eye disability is found to warrant a higher rating in any future appeal, the provisions of 38 U.S.C.A. § 1114(k) would not provide the Veteran with a higher special monthly compensation rate.  Special monthly compensation rates are determined by statute and are not subject to the Board's discretion, and the Board is specifically prohibited from granting benefits that are not authorized by law.  See 38 U.S.C.A. § 7104(c).  As the disposition of this case is based on interpretation of the law, and not the facts of this case (which are not in dispute), the claim must be denied as a matter of law.  Sabonis at 430.


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for lagophthalmos of the left eye is dismissed.

The claim of entitlement to an effective date earlier than September 27, 1997, for the grant of service connection for enucleation of the left eye is dismissed.

The claim of entitlement to an effective date earlier than April 20, 2006, for the grant of service connection for lagophthalmos of the left eye is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for lagophthalmos of the right eye is reopened, and to this extent only, the appeal is granted.

An initial rating in excess of 10 percent for ectropion of the left eye is denied.

Entitlement to a combined rating in excess of 50 percent, as a result of the grant of service connection for ectropion of the left eye, is denied.

A higher level of special monthly compensation for the left eye disability is denied.


REMAND

Lagophthalmos of the Right Eye

The Veteran is seeking service connection for lagophthalmos of the right eye, as secondary to his service-connected left eye disability.  The Veteran is currently service-connected for enucleation of the left eye as a result of trauma to the left eye when he fell during training in service and lodged a large rock between his orbit and left eyeball.  He is also service-connected for complications relating to his enucleation; namely, lagophthalmos and ectropion of the left eye.  In essence, he contends that his lagophthalmos of the right eye occurred as a result of a VA operation for his service-connected left eye disability in September 2004.  He has argued that although the operation was on the left eyelid, it caused lagophthalmos in both eyes, as the eyelids work in unison.  The Veteran cited to medical literature from the Duke Medical Center to support his claim.  

The Veteran's service treatment records do not show any complaints of, treatment for, or a diagnosis regarding lagophthalmos of the right eye.  A VA treatment record dated in July 2003 noted bilateral lagophthalmos.  In September 2004, the Veteran underwent levator dehiscence repair with fat excision and ectropion repair of his left eyelid.  In a VA treatment record dated in October 2006, the Veteran reported bilateral lagophthalmos due to the levator dehiscence repair in September 2004.  Various medical statements submitted by Dr. C. O. noted bilateral lagophthalmos.  However, a November 2006 VA examination noted only lagophthalmos of the left eye.  The examiner noted that the Veteran's right eye was normal and healthy.  The examiner noted that the Veteran had a history of very mild diabetic retinopathy in his right eye with a cataract due to aging that now appeared to be affecting his vision.  The examiner provided that neither of these conditions were related to the trauma and subsequent complications experienced in the left eye.  In May 2007, Dr. K. A. diagnosed bilateral lagophthalmos.  In a VA treatment record dated in April 2008, the Veteran complained that his ptosis repair was "overdone," causing a lagophthalmos in that eye.  

In a May 2012 VA medical opinion, a VA optometrist opined that the lagophthalmos of the right eye was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The optometrist explained that given the circumstances of the Veteran's injury and the resulting complications and surgeries that he had, the trauma was located only on the left side.  The optometrist therefore found that it would have no bearing on the lagophthalmos that he is currently enduring on the right side.  The optometrist indicated that the most notable part of the Veteran's history to look at for this would be his ptosis repair in 2004.  The optometrist noted that although lagophthalmos can occur following a blepharoplasty, in reading the operative report, in his opinion, there was nothing done that would impact the right side.  The optometrist noted that although the Veteran called in later reporting that he had some bruising on the right side of his nose, there was no note of edema of the right eyelid that could have contributed to this.  The optometrist opined that it was less likely as not that the Veteran's right eye problems were related to his enucleation of the left eye.

The Board finds this opinion to be inadequate.  First, although the examiner found that the Veteran's lagophthalmos of the right eye was less likely as not related to service or his service-connected left eye disability, the examiner did not provide an alternative explanation for the etiology for the lagophthalmos of the right eye.  Moreover, the examiner failed to provide an opinion on whether the lagophthalmos of the right eye could have been aggravated by any of the service-connected left eye disabilities, to include the September 2004 levator dehiscence repair with fat excision and ectropion repair of his service-connected left eyelid.  In light of the foregoing, the Veteran should be afforded another examination to determine the nature and etiology of the currently diagnosed lagophthalmos of the right eye, to specifically include whether this disability was caused or aggravated by any of the Veteran's service-connected left eye disabilities, to include the September 2004 surgery on the left eyelid.

TDIU

The Veteran contends that he is unable to work due to his service-connected left eye enucleation, ectropion, and lagophthalmos.  Specifically, he claims that it is hard to drive or work with his loss of visual field.  

Where, as here, the Veteran's service-connected disabilities did not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment, due to his service-connected enucleation, ectropion, and lagophthalmos of the left eye.  In this regard, the record reveals that the SSA awarded disability benefits beginning November 1, 1996, based on the Veteran's non service-connected diabetes and severe heart condition with a history of heart attack.  The SSA determination also noted limitations in functional ability due to left eye blindness.  The SSA Administrative Law Judge found that the Veteran's left eye blindness would preclude the Veteran from work requiring more than occasional balancing, and from working around hazards, such as heights or potentially dangerous moving machinery.  

On his VA Forms 21-8940 dated in November 2002 and November 2003, the Veteran reported that he last worked in September 1996 for Orkin Exterminating Company as a pest control technician.  He listed his service-connected enucleation of the left eye and resulting complications as preventing him from maintaining gainful employment.  He reported that he had a seventh grade education, and past relevant work experience as an insurance salesman, cashier, and exterminator technician.  

In a December 2003 statement, the Veteran described his past work history and explained why his service-connected left eye disability prevented him from working in these fields.  He indicated that he would be excluded from his prior coal mine work and his work for Mobil Oil Corporation due to his inability to work around dangerous moving machinery; he would be excluded from his prior work for the National Linen Service and as an exterminator technician due to his inability to obtain a commercial driver's license; and he would be excluded from his prior work as an insurance salesman due to his inability to drive at night.  In a July 2004 statement, the Veteran indicated that the service-connected blindness in the left eye prevented him from working around machinery and driving at night.  He noted that his previous employment could not be performed because his vision precluded it.  The Veteran contended that there was no other work in the local economy he would be qualified to or could perform.  The Veteran indicated that his problems with vision were the "overruling factor" preventing employment.

In a submission dated in August 2005, Dr. K. A. noted that the Veteran reported significant difficulty with driving due to his loss of vision in the left eye.  Following an examination, Dr. K. A. advised the Veteran not to operate a motor vehicle, as he was felt to be a hazard to himself and other drivers.  Dr. K. A. indicated that the Veteran was still restricted to no climbing, crouching, crawling; and no more than occasional balancing, stooping, or kneeling, due to his decreased vision.  Dr. K. A. therefore found the Veteran disabled and unemployable.  

In a June 2005 eye examination, the VA examiner found that the Veteran's service-connected left eye disability had moderate effects on his occupational activities due to his loss of binocular depth perception and visual field.  In a November 2006 eye examination, the VA examiner found that the Veteran's service-connected left eye disability had significant effects on his occupational activities due to his difficulty with vision.  The examiner explained that the loss of one eye inherently leads to a loss of binocular vision and true depth perception.  In an April 2011 eye examination, the VA examiner found that the Veteran's service-connected left eye disability had severe effects on his ability to drive.

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation and Pension Services for an extraschedular consideration. 

Finally, the Board notes that given the lengthy amount of time that has passed since the Veteran last submitted a completed VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, a new VA Form 21-8940 should be forwarded to the Veteran for completion.  

Manlincon Issue

By way of background, the Board notes that the RO denied a claim for entitlement to service connection for lagophthalmos of the right eye in a July 2007 rating decision based on the determination that there was no evidence to show this condition was incurred in or caused by the Veteran's service.  The Veteran perfected an appeal of this decision.  However, in a July 2010 decision, the Board dismissed the claim of entitlement to service connection for lagophthalmos of the right eye; the Board determined that the Veteran withdrew his appeal of this issue at his April 2010 Travel Board hearing.  The Board determined that the Veteran was instead seeking entitlement to compensation benefits under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye, claimed as additional disability due to a levator dehiscence repair performed at a Department of Veterans Affairs medical clinic on September 10, 2004, and referred this issue to the RO for further development.  

Pursuant to the Board's July 2010 referral, in a January 2015 rating decision, the RO, in relevant part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye.  Although the Veteran did not file a formal notice of disagreement with the January 2015 rating decision, in September 2015, the Veteran submitted additional argument with respect to this claim.  The Board has construed this submission as a notice of disagreement with the denial of entitlement to compensation under 38 U.S.C.A. § 1151 for lagophthalmos of the right eye.  As the Veteran has not been issued a Statement of the Case with respect to this issue, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send a VA Form 21-8940 to the Veteran for completion.

2.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to
   determine the nature and etiology of his 
   lagophthalmos of the right eye disability.  All 
   necessary tests and studies should be accomplished 
   and all complaints and clinical manifestations should 
   be reported in detail.  The entire claims file, including 
   a copy of this remand, should be reviewed in 
   conjunction with the above evaluation.  The examiner 
   should:

Determine whether it is at least as likely as not (50 percent probability) that the currently diagnosed lagophthalmos of the right eye was caused or aggravated by any of the service-connected left eye disabilities, to specifically include the September 2004 levator dehiscence repair with fat excision and ectropion repair of his left eyelid.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

4.   The AOJ should refer the case to the VA 
	Director of Compensation and Pension Services for an 
extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

5.   A Statement of the Case should be issued for the claim
   of entitlement to compensation benefits under 
   38 U.S.C.A. § 1151 for lagophthalmos of the right 
   eye, claimed as additional disability due to a levator 
   dehiscence repair performed at a Department of 
   Veterans Affairs medical clinic on September 10, 
   2004.  The Veteran is advised that the Board will only 
   exercise appellate jurisdiction over his claim if he 
   perfects a timely appeal.

6.   After completing all indicated development, 
	readjudicate the claims for entitlement to service 
	connection for lagophthalmos of the right eye and 
	TDIU.  If any benefit sought remains denied, the case 
	should be returned to the Board after compliance with 
	requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


